Title: From John Adams to C. W. F. Dumas, 1 November 1785
From: Adams, John
To: Dumas, C. W. F.


          
            Sir
            Grosvenor Square Nov. 1. 1785
          
          I have not written you Since you inclosed me a Letter for Mr Gardoqui from the Comte de Sanefe. I pray you to present that Nobleman with my Sincere Respects and let him know that I Sent his Letters with my first Dispatches.
          My Son arrived, at New York after a Passage of fifty five days, and was received by his Countrymen with great joy Cordiality. I have no Letters or News from him after he left that City. My Charles whom you know too is at the University of Cambridge.
          Dr Franklin is arrived too in better Health than he went away, and was received by his Fellow Citizens with great Honour.
          We have enjoyed very good Health Since We have been here, and We find Friends who are glad to see Us, but the Business We came upon will require time to accomplish. Whether it will not require more time, than the impatience of my Country men will allow I know not.— Nor do I know whether it is of so much importance, as some People imagine it, or as I myself have some times thought it.— The less we are connected with this Country, the more We shall be, with France & Holland and We may find them, for what I know better Friends than these.— It will do Us no dishonour with any nation to have made to this, fair, candid, honourable & equitable Proposals, and if they are refused, We shall have done our Duty to ourselves and to them, and let them look to the Consequences.— I dread less and less every day any that can happen to the United States.
          I have been received here, from the first day of my Arrival to this, with perfect Decency, from every Rank of People, excepting those Secret hidden Tyrants, who make Use of the Prerogative of the Press, to pervert the Purpose of it. these entertain me with Oysters from Bilingsgate every Morning. But as long as they feast the King and Royal Family, the Members of Parliament and Judges with the Same good chear, I Shall Scarcely be found to complain.
          Our best Respects to your Ladies, and believe me sir / your most obedient Servant
          
            John Adams
          
        